Case 8:19-cv-01824=PX | Document 1-1 Filed 06/20/19 Page 1 of 31
Appendix 3 to DCD 185-002 ie : {

eS tn

 

Officer’s Name: Print and Signature Date

CASE NO.

 

MARYLAND DIVISION OF CORRECTION
REQUEST FOR ADMINISTRATIVE REMEDY

(Instructions for completing this form are on the back)

TO: 50 Warden of Institution

Emergency Request: [1] Check only if your complaint poses a continued threat to your health, safety, or welfare.

‘rom: Dodson Tyke. ie U2ZE QU | Patx

Last Name First Name Middle Initial DOC Number Institution

Housing Location C Ss uy 7 tL. Protective Custody [] Administrative Segregation O Disciplinary Segregation oO

 

There has been PartA INMATE REQUEST on erQUSOL Lies
wonere | OS Clenied ny commissary Purchases
Ave Fo UNAS +e ORic4(CONdUcHO. “eeree,commy)-
ISSOre U sah )deems IS erohibit< tM be; 0 as
eisuyenie | OWGHOS _<dipeel( bbsor

Signature of Inmate

 

 

Part B-—- RESPONSE

 

 

Date Signature of Warden
You may appeal this response by following the procedure prescribed on the back of this form.

 

 

 

 

 

 

 

Part C —-RECEIPT Case No.
RETURN TO: ee
Last Name First Name Middle Initial DOC Number Institution
| acknowledge receipt of your complaint dated in regard to:
Date Institutional ARP Coordinator

Original: White Institutional ARP Coordinator
Copy: Canary - Inmate

DOC Form 185-002c (Rev. 7/08)

 
Sal SS aS... ~ ae ae ee re i aie mis jeer a.

——— el ie tn TT

\

2 ff 4

pty

x , | / 7
Sipe pt {| AFty lu

Part A (Continued) — INMATE REQUEST
gendered (Ua te-Feragie: M-F woman.
ee FECLORU LOBD+ 19 Larch fartrre Mics
NAME acd Obtained i. OR cer] COL
O-+ Ade - FEN. He-expresses nvining. ot
Aiscri inakon Coren in cotlact Linh me.
EL Nave been Ms AON Get Since beeing Moka
Wert OF PORIWEMH (ASO) He C8i+ Clear

i Document 1-1 Filed 06/20/19 Page 2 of 31

 

Ay arn ONLY GSIa0e- +0 he Ise Cheated

OVO Pracdke AuxGire Hak Prcessonalisen and
competency iS Q df he IS FUILY AuUare 40
respect HONS -G20MEO GS Me DO everyone

to Clovd nis Udgement/ Ere. Wid
ccuparion Sand ne fe a
LNA +1aNs-LoIEMEN MGU be AIDle fo Cy del
fron COMIMISSALY 1OSteaA OF toring @ blind
LYE to heterostxval pruites nat otter Lein
Products =VS a De SOLcCheC HD

be whrort Mappers to Peggle Uke me Whe he’s Sarl.

BO.Agt Be CaNSonred OY is PELEOQ! Ore _ iced
iS

 

Percora| aDoSe anrckohseam (oagon

| ANG
ree +hintS 1M entited +0 howe

     
  
 

 

/ ate UQu Oe Sages Name: Print and Signature es Doge >) h | Ve
; Cee ean
 

Case 8:19-cv- TY mest iled 06/20/19 Page 3 of
pengfx 3 to DCD 185-002 L
H , dd

Le 's Name: Print dnd Siimatare

CASE NO. telly Gru Bo. 3

Cee er wees Bate aT

 

MARYLAND DIVISION OF CORRECTION! bt

REQUEST FOR ADMINISTRATIVE REMEDY “RR EC = WME D*

Cnsiructions for completing this form are on the back) :

. 4 2018
TO: BS! Warden of Institution - SEP

Emergency Request: [CJ Check only if your complaint poses a continued threat to your health, eM TRATIVE REMEDY OFFICE

rrom DOS D1 Tybee. L. H2% QUI ATK

Last} Name First Name Middle Initial DOC Number §__- | vee atstitution coe
' Housing Location ( 3S ~ 7 — Protective Custody [1 Administrative Segregation O Disciplinary Segregation oO

There hos bee 0 Part A —- INMATE REQUEST ony erOusok HIM es
Lonwre { WAS Clenied ony Ly COMMAISATY Porchases
aoe +o whatsthne ao} Sonioked Wd

Weelae Caomy)-
ISsarryy ABEMNS IS PIONI ne Mme BE) 3° GS
L/RL{ZOUR I ON) O HONS ee.

Signature of Inmate

= atin

 

 

 

 

Part B— RESPONSE

 

 

Date Signature of Warden

You may appeal this response by following the procedure prescribed on the back of this form.

 

 

 

Part C RECEIPT Case No. YO 18

RETURN TO: )} cls My Fyfe

Last Name First Nae iddle i a Institution
[ acknowledge receipt of your complaint dated ‘ in regard to: _\ i.

a

= Or Cie

Institutional ARP Coordinator

Original: White Institutional ARP Coordinator
Copy: Canary - Inmate

 

DOC Form 185-002c (Rev. 7/08)
 

. eee ———— —_— ee
: pon re eee ee
Case 8:19- Docu 1-Y Filed 06/20/19 Page 40Le4. ee ot
- / | bs view Net aie 2 OF ae .
7 £8

Part A (Continued) — INMATE REQUEST SE:

Fenech (Hate-Pemagte; ho -£) WK aa
HE ELOY Woe IO Koch fortes begs UE
JOBE AAR Detained tH. Ofc] eon

O- Ade - FEN, He~exprestes nothing. lok

Giscrinninaton conen ia contgat LOnh Me .
TNA’ been Ns forget since. beeing Nock
NerLOr Pokovent iosthokad He mottiecst Chegr
bo usar Mappers to Je Lke me wanete hes (ert,
Tan any asa age zWae Cheated
Gre wnadie Quote. Hab Prekessonalis mand
COMPELENCL 1S G dora re IS FOlLY Qua 4
respect ore mone Os he ao everyone
G0 Cat BE CENSO lo nis mg p
to Clovd is | S deatgerne nicketen fannie ud iced
ocppat on BY anw las tNat Ne is 104
Loar -ans- women d be Aiole-+to formed
FFORT) COMA (SSAIY loStad of torming @ blind
CLE to Nereros€xcal pagites tral Cher Cermining
Prociuces - xs S pas mre BE SOK che +H

SCT) | Nia
rertonet Be paras gag KI Frints in entre eon api

B/S1 /ZO/FF
FO rt nents : Prigt and Signature Dope) HAIN, |
Hf dben

 

 

   

 

 

 
Case 8:19-cv-01824-PX Document 1-1 Filed 06/20/19 Page 5 of 31

dete LCR

ar

|

 

 
 

ve Case 8:19-cv-01824-PX Document 1-1 Filed 06/20/19 Page 6 of 31

it

 
RETURN TO:

 

~—
~

Appendix 3 to DCD 185-002

    

Officer’s Name: Pein and Si

CASE NO.

 

MARYLAND DIVISION OF CORRECTION
REQUEST FOR ADMINISTRATIVE REMEDY
(Instructions for completing this form are on the back)

TO: (1 Warden of Institution

Emergency Request: BY Check only if your complaint poses a continued threat to your health, safety, or welfare.

FROM: Decison tyiee bas UD -G++) Po bovent

Last Name First Name Middle Initial "DOC Number Institution
Housing Location

Protective Custody [[] Administrative Segregation [] Disciplinary Segregation [Y

 

Part A—INMATE REQUEST

W\ Germesioac - .

U0) FeOrUney 1,20\% | WOS IAN SK Eeged COM THE MACVLAND epeckery
JON AL

TRAIN INIG, CEN I ee. LOC ATED int WAGERS TO Lan mars is Pp ;

Loe PENT NST ITO
ATED tn JESSUP. Ub, LC RAVE Béte OUST) Wee invEQ A VEAL

: . *ND TO
HS | AY TT BAS @Egnn THE Woesr

fePAGEDY OF My Enmiee LIFES. T
= \t fe INDUS D OW - Q ore ae
sw ag -2O1Q ANE © —Db OW otic dado 1c

Date GOING HACCASSMENITT Signature of Inmate

 
    

 

 

 

Part B— RESPONSE

 

Date

 

Signature of Warden
You may appeal this response by following the procedure prescribed on the back of this form

 

 

Part C —- RECEIPT Case No.

 

 

Last Name First Name Middle Initial DOC Number Institution
I acknowledge receipt of your complaint dated in regard to:

 

 

Date

 

Institutional ARP Coordinator

Original: White — Institutional ARP Coordinator
Copy: Canary - Inmate
DOC Form 185-002c (Rev. 7/08)
Case 8:19-cv-01824-PX Document #41 Filed 06/20/19 Page 8 of 31

pisces Aw\t z
| aisle aces AND (QUEL AND UNLSUAL PUNISHMENT My ENIPIRE STA
HERE AT PATUXENT WSTITONON. ALT

DOME MANY ARE NOV DOCUMENTED DE TO STATE MANIPULATE FACTICS
AND PLEA TO DEEN JUSTINE Wilt Ge SEENED, LOCH NEVE j5
PATUVENT. © HAVE BtEn TRGERD WLIO ME Bei ies
FEMALE FRANSGUDeR4h WOMAR) HOUSED

FACILITY , ON €-ju~i¢ | LeOTe Aie nee FD

HeeRe AV
Mate -
NA MALE ARDS MENTAL
SGT

PRT MENT OF PUBUCSATZTY AWD CDeg¢ CVIONALSER VICES IKE WIC KE IMA
SUA WIRS COMBaTe> By STATE DLE TO NEVER RECIEVING A ee gee.
EN VERO GR 1 ADPRESHD HOSE ISSRS SHOWED «AC doaactevonase .
AND MOE. UN C-2t-i& imeerevede Leer Con TH Tens ASSY
WAHEDEN) Cn NG, WD ANSUTOLD B CCEPTED AND JOST IF GD saat
CONLEONS THERE OF . KVEN STILL AS Menirits PASSED SszeUReITy Scare
VIOULD NOT ALOW ME TO SHOWER. OFTEN. ON €-31- I WAS Dimiep
MY COMM ISSARRY BAG DIE TO WHOT TNCOPICER CONDUCTING PIEECS
ST ati Ache yea , cull) erunivirect Me 1 TAVE ConsEeni4 stag ’Yoo

are G [An mot a WOMAN acd Wa tee? IM FROM wie biiL PLOPLE.

Lies ual? on Tit DATE. LT. CARMA WAS CAUSTD ANOS SIME NORGE
My BAG. ALSd, ON THAT DAT T WOOK AN ARP, ON Cth Pi rec evel
% Re<PonSt FaDM THAT ARP i WHICH THt WARDIN APIO D FoR.
ME TD Be ARS To CRMZR FEMINING] PROOOTIS, Tiss arqat NeYY

Re DIN ITT Me ACCESS ANY yu py. My MMR <TAY Ve pay 12 <noved

BEING SEHREQOATED in THE FLOM DF CELLS, SHOTS BULL Pins AND
Moege. My ADJOSTMENT MiSTORy

) AY PATOxENy WILL SHOW An INCI DEACT
PEP ORT YWHEeee. [co PARVUM ) (HC AMOMG\| tear sed ME PLO
Me POR Who 1AM. ON &PNIN “StQ Cv bd 10 END S\CE NESS

FROM MOLD, BAD /SPHED OUD. CAD SWowdes HA. M
ALONG 1 PANE pert, ore 4 SEV

On i
Grae CASE US BieKAR eee ANID REL
3- 2O-j31Q AND AN KIEQ OT!

SSID
ee iC)
Date DVE TO (RG TWErrvo\.. Inmate's Name: Print and Signature DOC#
ANS tebe airs

t

 

 

Part A (Continued) ~- INMATE REQUEST QQ 0

OUCH THEPT AQT MORE INCPANCES THAR

HALSe Vit Lrb$y \TLTIONAY
WRRDERN ANID SEAIT A LENZ IN CHE MARI TO GE STATE OF MACY LAND
DY

 

Sttvemy cra aes Tab Me thm A MENTAL Patient WD wo eT AM,
aN THAT NO ONG vi UL BELIeVe My stooges, T RAVE MIGHYMA DGS
WOLD swents AND faces. Ve PARAMUIA DUETO ALL CONDITIINS Sipyep,

rie CANTINGE 10 Tey To RECOVER. BUT IWANP TH STATE TO PAY Coe.
UGALNST INDOMESTENDY BAS TRON Th AM UAIDeSeevin) G INMATE.cr AM NET.

Care WAL
Case 8:19-cv-01824-PX Document 1-1 Filed 06/20/19 Page 9 of 31
|

 

oe ead ms Attachment E to DOC.185. 0002
« } 6) > ae-T™* Si ge 1 1 >?
Officer’s Name: Print and Signature Date
CASE NO.

 

DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL SERVICES
REQUEST FOR ADMINISTRATIVE REMEDY

(Instructions for completing this form are on the back)

TO: Warden, Managing Official, or Designee of Facility

Emergency Request: a Check only if your complaint poses a continued threat to your health, safety, or welfare.

 

 

 

 

 

 

 

 

Last Name First Name Middle Initial CL Number Facility
Housing Location ie +4 Protective Custody [ Administrative Segregation [] Disciplinary Segregation ae
= =; : i, a Oe rainy
IOC FONE. ANC oe ere eels iail INMATE REQUEST () Qo} BeE\OR. \SGUECY
(x \ Ye ‘ uy O\ it ; fy * -* oo ae kt Pn f “fo
MY Personal NYEACNK ie TaCvels, 1 was +oid-+ B Durenase ern trom)
CLIT) e Ano m1 :
1 otha SATU On J Ae CO ) IS LATO SSENT 4 mee wt ef} “tT SMOWS WA}
cy LY be rj} Fam | a ae es r : \ ( re —\I
3S i ono eke MAIT ATE CE SGM POV Arch COOCNHOR ER Ke,
et ERGO. Ca Ce BE Lie bees toS ore Marion: Fic ~
Ole ; r WG ic v3 (S GO
( Momnceat ) COC
3128 {Ze | 4 OC) mcr vr. TALE ps (Ley — — Y (RE lL ¢ Hae ve f v ue) ead
toe TP FucG TODHY POSTE GAC QAO usbelk wy Oe WOOL | Signature of Tapa 1 UPAT OVC
C640 AE WO wWO8hH Aod GWUSN TOW 46ervN SEUCHY SOX (C et a NM )
Part B— RESPONSE "0° (so, Aisregarded ony
OSSHADLE AX th LUM TOMANM.
Date Signature of Warden/Managing Official/Designee

 

 

 

You may appeal this response by following the procedure prescribed on the back of this form.

 

 

 

 

 

 

 

Part C —- RECEIPT Case No.
RETURN TO:
Last Name First Name Middle Initial CL Number Facility
I acknowledge receipt of your complaint dated in regard to:
Date Facility ARP Coordinator

Original: White - Facility ARP Coordinator

Copy: Canary - Inmate
DOC Form 185.0002c (Rev. 8/18)
 

 

ow

“

 

 

 

a
.7 Case 8:19-cv-01824-PX Document 1-1 Filed 06/20/19 Page 10 of 31

. Attach t E to DOC.185. 0002

~S gh Ff) chews abla a> + 29-2 F oo

fficer’s Name: Print and Signature " Date

CASE NO. Paspy 18-14
DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL SERVICES”
REQUEST FOR ADMINISTRATIVE REMEDY [= ~ re E N fe
(Instructions for completing this form are on the back) son el vy oo (
TO: DM Warden, Managing Official, or Designee of Facility APR 1 2019

Emergency Request: CT Check only if your complaint poses a continued threat to your health, RG or welfare.

rom: DOOR) Tulee. war H2&- FY} OF ™ CEASE DY orn:

 

 

Last Name — First Name Middle Initial CL Number F acility
“~, Lgl o.
Housing Location | o\~* u Protective Custody [] Administrative Segregation [] Disciplinary Segregation, MM
Dac tothe (ncpivrenente PartA~ INMATE REQUEST (yf ro} elgg. Weve!
MY Persone NUEHENE . Precvals 0208 +0ld-40 ren fom

OPIN SSATY «Bq S2lp- 20 ny epmrniege, TY RECKEP},
TOPENPGHe LAD carey cel IMAI Gree » shampoo ang) Na

iS DOA Tor
fore) leq uoree EK OD PENX, mve beer Po(S errer Neon Beale

icy) Mgiene is asinenzeciqn
UO) letys OP. Thave aslie
fc 08 Fie Doo npaste, TODA OP @ ysdolL tH Lan We ee Se. dod ano .
ben able 40 Oa8o and Hoo ra teen: Nani Mra? (op ~ apie Maal AL

Part B — RESPONSE N43 ink owly ohne. or
CSS Hore AER IO coed 2

  
        
 

  

 

 
 
   

 
   

   

 

 

v

Date Signature of Warden/Managing Official/Designee

 

 

 

You may appeal this response by following the procedure prescribed on the back of this form.

 

 

 

Part C— RECEIPT Case No. Dasknory e716
RETURN ro: Laucksin “14 jog. aqauy ALK
LastName First Nam Middle Initial CL Number Facility

I acknowledge receipt of your no Pes dated x ,) v3 fol Q in regard: to: is \S KAA Sseel dby Prvcedluice/
(Rosnas: Porn Cesvornissien, Pegubamnt OY 1015 WA Gand Use
wy StS eros 2 in rt D geosbin Wall not we acauple cl,

AQ Oe As perce
ate Facility ARP Coordinator

Original: White - Facility ARP Coordinator
Copy: Canary - Inmate

 

 

 

OC Form 185.0002c (Rev. 8/18)

RN
A
a f

_ . Date CEG 4LAL. Los -- , Signature of Inmate
\

 

Case 8:19-cv-01824-Px| Bot

Page 11 of 31
i : /
Appendix’3 to DCD 185-002

Officer’ e: Print and Signature Date
_ CASENO. Fab 3 Hy? fo
_. a

 

 

 

 

 

  
 

MARYLAND DIVISION-OF CORRECTIO ae eG po
.REQUEST FOR ADMINISTRATIVE REMEDY’ . EB eo fy f= mn Fs art
(Instructions for completing this form are on the- back)" Ok Bn ae Z gf Elko é sD .
TO:_ - LJ Warden of Institution 4

 

APR 5 2019 1
Emergency Request: [bef Check only if your complaint poses a continued threat to your healih, safety, or welfare. :

FROM: « Tagg —Tislee L Hel cee PANS gees,

Last Name oe fame Middle Initial BOC Numbér- Institution

Phat

DVC AD overQ Udac Ae Part A— INMATE REQUEST

Aiserimahan anc? hew' cocked vaLond
also Personal, Preyodiaes OHA(NS mebeina_a Kans (5

male—feraalé, erpel and uauscal

oa eoniinmenk a PAIN

any Asking fo Feaneal comngen osabory ane! on eMeGene, pong 5
S29-2.019_Tifer Doce sake d kee. © lao

 

heel eA Uy pOs ao! OM nore)

Part B- RESPONSE oy) QO AAW DOSS ond | ist

“ated! COicly Os the lhekeroreroal
(NME#He!s , :

 

 

 

 

Date Signature of Warden
You may appeal this response by following the procedure prescribed on the back of this form.

 

 

  
 

 

      

je Part C- RECEIPT caseNo._ FayMOl9s—19
RETURN TO: _ S@Oe Logi Ey Pods 7
Last Name First Name Middle Initial DOC Number Institution
I acknowledge re ne of oot complaint dated o 20 l¢ in epi isnicsecl < rites oct

 

yearns: ny (dudblmsskn: Vea Ons Dia 4

Caph aacatin £ lenibg, in Baek biotin” Will nal hg Aaeepud
Copfipuccin Ul

Ble abel

Institutional ARP Coordinator

 

Original: White — Institutional ARP Coordinator
Copy: Canary - Inmate

. Be
C Form 185-002c (Rev 7/08) Ki es,
7 .
oa | CASE.NO.___ Foul

| isignod. While retrpev ing mu ber

oa Case swrcroniferzaely psn Page 12 of 31
Bpendix’s to DCD 185-002

* Offic¢r’s\Nande: Print and Signature ‘Date -

Oat - 19

 

 
 
   
  

ote -

 

- MARYLAND DIVISION OF CORRECTION’:
REQUEST FOR ADMINISTRATIVE: REMEDY:

: ne Fy mea pon By poe oo
(Instructions for completing this form-are on the back wf pe Baas :

wi aye

A bane Yl Bein fl YE

TO: ‘L  Warden of Institution

F
fosq
} ww
of =

APR 5 2019

4
Emergency Request: []- Check only if your complaint poses a continued threat to your health,:safety,.or welfare. ,

aver Bg
fivces fina

FROM: > mason “Vu Lee, L_ UL OU lz ADMINS PATA BONS rrice

Last Name First Name Middle Initial boc Number,« o Institution
Housing Location Le 5 ~UL. Protective Custody [] Administrative Segregation:, Oo Disciplinary Segregation KJ]

ON 3~2e~-s Part A— INMATE REQUEST .

my OTE ed oe oR son and) ga} Ovens Gt Apprex ZDDpm coHled|

ne mu pertnnel Pr Xe ded LOMA called rShAlee low Thay +L ol

Hed ore 208 Lakes GOLDIN ~ te enn ), CHL Cakes Lee cl
SPaPt OES AS MOE, Tacos Lake on iss 2 VEGA woal)

 

3-29-20 \q SA ovsenS Qonsisteat j
Date va\ teal ye Oo Lager _~ Signateré of Inmate

 

 

OE NEN Sub\eeLed oneto
Personal ebose mu nice,
SOY + T at} not svicidal, i (nue

P.Hancial COMBENSEHEA
_ QBs ar (mmediate janweoe

 

Ba contstahoo Cor Yroglt *

ZTNave Doster eDbefrn SAS vill | Carne -
Part B—RESPONSE}D Aatonert, Seto GOL diac}

MUSE oor } Loa Mkanddesenbe.

Aree

(

 

 

Date Signature of Warden

 

You may appeal this response by following the procedure prescribed on the back of this form.

 

 
 
  

Part C— RECEIPT caseno. CUG4E 714

Ot

RETURN TO:

   

Last Name + First Name

 

 

 

(isons. Ke in, Kosuimsskn, Losiomt 04 +o el lind Achde,
CO Cpiipecctia “cen. Writing on vaet tte | op btaaeefpled.

 

ate Institutional ARP Coordinator

Original: White — Institutional ARP Coordinator
Copy: Canary - Inmate

Form 185-Mp2e (Rev. 7/08)

)

Middle Initial . OC Number
: " 05 fl Ds ‘ssc
I acknowledge sh of your oa in regard to: iN} CSA a G0 ; A
ee eee eee Sa = ve ase Maat a aa rae

 

: Case 8:19-cv-01824-PX Decline) Filed 06/20/19 Page 13 of 3
Appendix 3 to DCD 185-002 a [
Officer’s Nae Print and Signature Date
CASE NO.

 

MARYLAND DIVISION OF CORRECTION
REQUEST FOR ADMINISTRATIVE REMEDY

(Instructions for completing this form are on the back)

TO: FI Warden of Institution

Emergency Request: Check only if your complaint poses a continued threat to your health, safety, or welfare.

 

pg ee poe (a ae LO %-Crh () |
rrom: (CCSon)., - lated s t£6 ~YYI VUTEC
Last Name First Name Middle Initial DOC Number Institution
Housing Location | 2, kL] \ Protective Custody [] Administrative Segregation O Disciplinary Segregation

 

wm CLL LliG Abner Part A— INMATE REQUEST _
On OHIO IY “TOKFE LOGS RO SECUr TH | Satl mrercoer © a 5

LS (ACS+ UK|: aD an, Security FOOTUCE Veli gore
and QRS VET COU diy 1 ‘OSt mantic. < SOCK ru

Nab

Sn Pa

Unweillingne S$ tO 40IG'\) work CHES Geen YS Wer \«¢ “Cun rele

 

| For iam
—— M he ) POO Lee A Ju Vee | Aton
rt) ( XAOS CHO ‘ LSE IC ~~ 4 Signature of Inmate

 

 

( OIL Niwag Gvo0) Part B- RESPONSE

 

 

Date Signature of Warden

 

 

You may appeal this response by following the procedure prescribed on the back of this form.

 

 

 

 

 

 

Part C —- RECEIPT Ease No.
RETURN TO:
Last Name First Name | Middle Initial DOC Number Institution
T acknowledge receipt of your complaint dated in regard to:
Date Institutional ARP Coordinator

Original: White Institutional ARP Coordinator

‘ Copy: Canary - Inmate

DOC Form 185:002c (Rev. 7/08)
we

™
f <A
Case 8:19-cv-01824-PX Document 1-1 Filed 06/20/19 Page 14 of 31/ = i ef. ¥. IG

ines

 

Part A (Continued) - INMATE REQUEST

Yet mY saleby hd iasnt iioral Seeory

S @t yeO0GC dy doe +o Qoence oO sevr hy
State on the HET, Cer woRked seevrby Stole
Mat seeps ANA Oa H TONGKEA SECO HY Stef
tat doest’t voant bo deal woth inmates.

OY | Olyf 19 Tuylee Daksa Auto Cbdon

Date Inmate’s Name: Print and Signature uf CL#

25d

 

 

 

DOC Form 185.0002c (Rev 8/18)
   

 

CASE NO jesse sPolicoben: Stein

ia a aa he nal Cis eas Rt)

' (| Case 8:19-cv-01824- ocument 1- lag 96/20/19 Page 15 of 3
(NM \ ; LE » ¢
Apemlix 3 to DCD 185-002 we
j C/ Officer’s Name: Printand Signataret )
|

~ MARYLAND DIVISION OF correctic

REQUEST FOR ADMINISTRATIVE aninyed EC EIVED

(Instructions for completing this form are on thejback)

 

| a " APR 8 2019
“TO: | C Warden of Institution
Emergency Request: NM Cheek only if your complaint poses a continued threat to your-heahths spfiegyr MEDY OFFICE
"FROM: Dedstn | “lu lee L HI 8 Gee: a MEH
Last Name First Name Middle Initial boc Number mere tbe Institution. tan. “Sh.
ome oF Lapeh gett ERS td B87 Te

Housing Location 3 = ul : Protective Custody [] Administrative Segregation LC ‘Disciplinary Segregation —

On GHOHIG there vi SS INMATE) Uri tat merse- Or

LS CCS UMI 0:30 Am, Secortty ole iid
and GR 2vtry clay Qe ANE DASt 1 fo Serie a0
UNLOITINgNESS tO (UE wortd

 

 
   

Signature of Inmate

 

 

Fea “OlL NW G 530) Part B— RESPONSE

 

 

 

Date Signature of Warden
You may appeal this response by following the procedure prescribed on the back of this form.

Part C - RECEIPT Case No, Dah oo 6jG_
reTuan To, Nodson | “Ty hea. 4644 ithe

Last Name First Name iddle Initial DOC Number ‘ol ution
cknowledge receipt of your complaint date uv “, | 14 in rega ard to: Oa Di Jeviesi col foe

aticdbive Wasi: whl basubjncsin sete Fy seo)? wil
a Can pd ten HEM Wh tees a1 : eG,

ate Institutional ARP Coordinator
Original: White Institutional ARP Coordinator
: . Copy: Canary - Inmate

DOC Form 185-002c (Rev. 7/08) ‘

 

 

 

 

 

 

Cleenns We OCONEE
 

/ Case 8:19-cv-01824-PX Document 1-1 Filed 06/20/19 Page 16 ot 31 7 tf YuiG

mae

 

Part A (Continued) - INMATE REQUEST

Yer my Salely and matvtioral Seporthy

1S @t yeoperely doe +o clozence GL seppor AY
Sta onthe BOM oreruxBhed security Sele
that sleeps and OOgra Vat seer hy BED
+nat-Goes veant Fo céal toth Inmekes.

an ADMINISTRATIVE REMEDY OFFICE

Ae eppabe eet

ke tue ot
a
62

 

 

04 OL ta Thylée Dadgona Aut role ddson
Date Inmate’s Name: Print and Signature CL#

LL9y Gu.|

 

DOC Form 185.0002c (Rev 8/18)

s \ 4
  

Sy beatae PX sue | Filed 06/20/19 Page 17 of 31

ae Print Koni

CASE NO.

d Attachment E to DOC.185. 0002

 

DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL SERVICES
REQUEST FOR ADMINISTRATIVE REMEDY

(Instructions for completing this form are on the back)

 

 

 

 

 

 

 

 

TO: i Warden, Managing Official, or Designee of Facility
Emenee? Request: CJ Check only if your complaint poses a continued threat to your health, safety, or welfare.
rroM: L2OCISDO , Wlae Le LJ264L}| Fores
Last Name ! : First Name Middle Initial CL Number Facility
Housing Location 1—~) Protective Custody L] Administrative Segregation [] Disciplinary Segregation WJ
3) ee ee a keg Part A— INMATE REQUES
LOST réDIOdat Y 1 2O\P | a2 ee
: }URCS fT <A DE AFECE aly PCE, 2 CCA |
AeeHiC: Wil ,
SIMOUE OPS ON D3. Because mos SEMI me SOY
> ) aA fc Crwoar - 4 7
Lbyetred me to per SONG| Gb vSt i WAS Gfraict to > Seen.
A is OL 1 wie ants +2 Spe “QC OS +~nNe in IY \Crye
pre ae - (QS Ho [ON eHex nose — Jf ;
DU (OQ! 1g JOO VORA Adee Ldn
Date Fig. On Ub | | | | \Y J Signature ure of Inmate
Part B— RESPONSE
Date Signature of Warden/Managing Official/Designee

 

 

 

You may appeal this response by following the procedure prescribed on the back of this form.

 

 

 

 

 

 

 

Part C —- RECEIPT Case No.
RETURN TO:
Last Name, First Name Middle Initial CL Number Facility
I acknowledge receipt of your complaint dated in regard to:
Date Facility ARP Coordinator

Original: White - Facility ARP Coordinator

‘ Copy: Canary - Inmate
DOC Form 185.0002c (Rev. 8/18)
 

 

 

— =

Part A (Continued) — INMATE REQUEST

Soe

Of cer assing ned xo 3 (c.0 N-Gou ) atenDked

+o ASSISE Me In Glag a PRTA complaint.
rte stated! me talked to LI. Taylor and nat

| yoo De $€2N.T. Lous and nave Never bet
Seen OY Any one.

Thal IS vony | Was afraid te Spada ioihaliys

~ 4 . \
Cam BROCEM because +a abuse.

for MY CONCEemMS At Potent IAsk. nevec
Sseened +o matter and | deem nevel voill
be this institpHon .

OM Pronibited) +2 Protect MUSIC WO trys
CNuironnryenk Ver Seurihy Sak has

Lace h the Means at WY Probeeha@ rau!
wHire Stay rere at CatD Lem.

O44 (09) __ Tylee Rectan Cy
Dat Inmate’s Name: Print and Sign

 

 

 

 

se 6:4 -cvi01824 PX Document 1-1 Filed 06/20/19 Page 18 of 31
Wis [lat
x - i \ at
 

 

  

Document 1-1 Filed 06/20/19 Page 19 of 31
0 0 Attachment E to DOC.185. 0002

 

Officer7s Name: Wnt and Str
CASE NOvEES Ratio oe } q

PSP ES tere epee ort oer re ae

DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL SERIE —_
REQUEST FOR ADMINISTRATIVE REMEDY-4 (~~ SOE mee =p
(Instructions for completing this form are on thp back) ¥

[5

: 2 APR 10 2019

  

er

TO: iJ Warden, Managing Official, or Designee of Facility

i
ny
MF as
4

]
7 4
|
a
|

Emergency Request: [ | Check only if your complaint poses a continued threat to your health ios or welfare.
wore mn
POE

      
 
 

Maas

FROM: Dodspn , TWrkee ~L UIKE de}...

Last Name First Name Middle Initial cuir . + Facility. a
Housing Location Re } Protective Custody [] Administrative Sepregation O Disciplinary Segregation” Yi o

\_ost éepro aru, 207s INMATE REQUES yr 0
WS RPE Ta or Se A
VICES worn fe eceed, “S atedlly pe NECA |

On DS. Becavuxe, vb Sceorthy sta
SLdye yotred me to Pergoneall Gbvst i voQS raid 4O 8eaiZ,
x recently Dbigined the Loge to speak 08 he Inatnae,
ouL{nghiq ‘pe lenger Yoaseel wo
Datel here ~ Or, ub l { | \G Signature of Inmate

 

 

 

 

 

 

Part B— RESPONSE

ee ee eee - ae = a= on

 

 

Date Signature of Warden/Managing Official/Designee

 

 

 

You may appeal this response by following the procedure prescribed on the back of this form.

 

Part C —- RECEIPT Case No. Y g TY
reTuRN To: Down 14 Loo. Oh
Facility

 

First Name Middle Initial s_ CL Number

Last Name .
I acknowledge receipt of your complaint dated ‘| G 14 in regard to:

    
 

    
 

  
  

Mar nok stale saved CoP donut dae & Me press by isshuas haat
ule Dick ay 0

    

  

 

 

 

‘i us Wiee Li D fy aA A Cis
8 Ute ded pc Nocatee al
Oa Slendenc ale ble Buz tad F acilityARP elt
3 i dautrarity ei PRE Original: White - Facility ARP Coordinator

Copy: Canary - Inmate
DOC Form 185. 0002c (Rev. 8/18)

~~ m™
eS PX Document 1-1 Filed la 19 Page 20 of 31
| ay4

 

 

part A oo INMATE REQUEST

oO wer ‘cstuons 40 L3 (C0 N.GoK) athenpred
+> assist ane in Lilt Ning o PRLA complaint.

tte: stated! hetralked +5 LA Tay\or and-Wnat-

| would Be seen. woos and Nare Hower Bett)
Seen buy ANY ONL.

That & ny v0eS afraid to Speak. in Hiall ye
mm “Or "Be DEN" pecamse GE +hak aboge..

for my concems At Fohxxent Ins. never

seemed!tocnatier and! deen peel voll
by Anis instthahon .

= aM Pronlitted +o Proreer MUseIC fash
---€Auiroament Yer Sturthy Sa has

 

Locked the means oF My Preteahary ¢ aE

pea ES

MAHIr|] StOV here Ot Dato were ) REGE ED | \

 

 

=
MO .

 

 
Case 8:19-cv-01824-PX Document 1-1 Filed 06/20/19 Page 21 of 31

Patuxent Institution
Jessup, Maryland

INMATE STATEMENT

pare, OY | © q| (O

NAME: lu (ee D adson IDENTIFICATION NUMBER: U2< Gif

|. .Housine Location. LS Mo!

 

A te 1 TIME:

  

STATEMENT:

Last Felbrvoany of 26 19 | wes pearl
TORed Qu an Ta mQke, IGpets QY¥en |

Loni he neusea) on D9 Berause noost

Security Sta PP Suloyetthed one to Berson)
alnQuse . disecnainahan and croel dr
LOLSLA) Pornishrnent . twas alraicl of ae
TomMeake, ON WG OlGcer(N. Gow \
assianed 40 13 cponbaclens Lx Tavilor

ONG cavd shal Ke wood Come Sec!

— MlO One Carre to Se Me ot Ql).

Tt Nad 4p claim Chest cis +p see

Q VA and pot MOU Acca étlouse,

Theth is Lay ~ initially 1 vous GISD

aPraiel +5 speaV. for MU COnce rns here
ot Lohovent acer seen to enGtiely

 

 

 

The above statement is given.on my own free will and [have not been coerced in any way. The facts of
this statement are bein I en 7 the investigating source and are truth fest and precise fo the best of my

 

 

 

knowledge
LLeep Mind: 5 : Le Casa
ms ore Witness (Signature}
Whee - UO 8 Gy)
feet s Signature identification Number _

 

PI 5599-0613

 

 

 

 

Oe ede
d

PTE TEE
 

Sf a ,
Ty / Case gistv.o1824,
Ki ff

  

 

 

xX Document 1-1) Filed 06/20/19 Page 22 of 31
jf << —" >i
2 | | ( fit A a & / = q Attachment E to DOC.185. 0002
Officer’s Name! Print and Signaturé_/ Date
CASE NO.
DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL SERVICES
REQUEST FOR ADMINISTRATIVE REMEDY
(Instructions for completing this form are on the back)

TO: C] Warden, Managing Official, or Designee of Facility

Emergency Request: x Check only if your complaint poses a continued threat to your health, safety, or welfare.

 

 

 

 

 

 

 

 

~ / ; tr, plog \ 237 Cy) | (O-|
FROM: | DOCK CX ) , VU pe bia U4 28 OY | TCP OCET
Last Name . First Name Middle Initial CL Number Facility
Housing Location ea 5 Protective Custody [] Administrative Segregation [] Disciplinary Segregation oD
fox; | al \q Part A— INMATE REQUEST
S47 PTV OT TT mitipec( Al i, \ Wiy | 2A Lo
| Ut LO \ N WAIOG WAU Jus DI GY YW ( \ IDLO +e ot
LUMEN WOUS bo dns anne de. x1
WN A oa me MAAC OFEO SIGE SPCTY) COCK. Wt ror}+.
} A ‘ } Peuk) Cie {| LA y { la dN prpteiis ‘a , i ee fy oi
; bit ne ceased Me Loith a HOY AOOMACI
tt ti «] Dy oye bbe = ; C \ ,
me Te As Od me orner SiGe.
j {i 7/ 1 4 : i - Jf fr j \ f a
OU OO G4 Vp Qee LV 2d nan
Date ko yr am Lo | nf ~~ \ Signature of Inmate ~
tte (Oy OGY) QOe =
sl
Part B— RESPONSE
Date Signature of Warden/Managing Official/Designee

 

 

 

You may appeal this response by following the procedure prescribed on the back of this form.

 

 

 

 

 

 

 

Part C —- RECEIPT Case No.
RETURN TO: eee
Last Name First Name Middle Initial , CL Number Facility
I acknowledge receipt of your complaint dated in regard to:
Date Facility ARP Coordinator

Original: White - Facility ARP Coordinator

Copy: Canary - Inmate
DOC Form 185.0002c (Rev. 8/18)
vil 8: a pag pon 1-1 df 19. Page 23 of 31

 

 

Part A (Continued) — INMATE REQUEST
OY TOY MINIS iter Security Coimerca
‘obtage will Shar thal. When i did) open
My tray 1 sQuo TOG + US sQliuc
ON MY fod, sD i didq’ cal

No oper WISE NAAL O cond
On 3 oO trat date ne wre

Pit Cay.
Se eoUrTuU (DHA Lut\\ Save nat also.

   

Date Inmate’s Name: Print and Signature

 

 
 

-1gAcv-018249PX Document 1-1, Filed 06/20/19 Page 24 of 31
s. al 4 le Attachment E to DOC.185, 0002

ia
Officed’s Name {Print atdSignaturd 7 Date
CT CASE NO. Pealsonos1

ape TENS.

DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL. SERVICES neers

REQUEST FOR ADMINISTRATIVE REMEDY a my os
(Instructions for completing this form are on the back) ert “heme ECE aa 4 fie bev a +; \
aS ews Mn ia

ae

Lob ast
F :
1

 

 

 

TO: [ ] Warden, Managing Official, or Designee of Facili "
° = Yok gpa 40 2019
Emergency Request: Check only if your complaint poses a continued threat to your health, safety, or welfare.
—t , 1
rrom: LIOGRIX) ymus Ie-€, | .

 

Last Name First Nam Middle Initial

R

a Part A—- INMATE REQUEST

Or) 3 pM@ieer( N .\alagvo LBL a
L)assignod to LS fed)
Lonen ra Sto dre enn Sayed) beck 4b -front.
cell Lhe Ceased me olth a Hay anohtnan

LZB+ 40 Coed Upthe other Side. no
OW (eA 1G On
— * Date He’ loro agin me Bhd 1 OQdnca

Part B - RESPONSE

 

 

 

 

 

Date Signature of Warden/Managing Official/Designee

 

 

 

You may appeal this response by following the procedure prescribed on the back of this forth.

____|__ Part C- RECEIPT Case No. Ylaicozes Sf -
RETURN TO: SNelecon | leet dog Tel

 

 

 

 

 

 

 

 

 

 

Last Name First Name Middle Initial CL Number Facility
[acknowledge receipt of your complaint dated WHS in regard to:
A a
7 os
MLOWUA \
ate Facility ARP Coordinator

Original: White - Facility ARP Coordinator

3 ; Copy: Canary - Inmate
DOC Form 185.0002¢ (Rev. 8/18) .

 
ase 8: | V- Ong 24-PX Document 1-1 Filed 06/20/19 Page 25 of 31.
a ah4

 

 

Part A (Continued) — INMATE REQUEST

my rau MINES hers Sour Camera
fophage will Sra thal. When | did) oper
My tray | SAD Hab f Was sali Nic

On ony ‘0, SD | idiot cat.
No Seervisor rade arom ——*

on L3 od-tret date she vonde,
20HICe Clay.

| Seturtu foseae Lot\\ Snorothat also.

/ Re wa mS VE DY
Qo. 3 '
apa 10 2019

. ; ne
ADINISTRATIVE REMEDY OFFGC 2
, te

 

 

 

 
f\

 

 

 

 

Lh
a cast 8: 19- -Cy- 01824. PX whol 4- 1 Filed 06/20/19 Page 26 of 31
o “| J f —/ | }
ae) i (-¢f 4 oe ‘ott 5 Attachment E to DOC.185. 0002
{ Officer’ Name: Print and Signature Date.
7 CASE NO.
DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL SERVICES
REQUEST FOR ADMINISTRATIVE REMEDY
(Instructions for completing this form are on the back)
LO: t] Warden, Managing Official, or Designee of Facility
oe eee Check only if your complaint poses a continued threat to your health, safety, or welfare.
rrom:_| COWS) , Mirae bi Ly 2K Ou | Foto CE
Last Name ance First Name Middle Initial CL Number Facility |
Housing Location me S Protective Custody [] Administrative Segregation [] Disciplinary Segregation wu
—<. Part A— INMATE REQUEST | :
| \0 (_# ie rey ry h \ | Ssh ) {
VG . VOX DEEN nr ONLY \ ( CAC Vat rS BAL TCCI Ci4 Si { Ci Cy He \
1X LAI ‘ { a VE ans <4 ah | eA! ry ss i hed SHC p+ : ly Lf Ste tt {
A> EAE) (LM 10) Peo Cardy Ge IW eVEQ) AN (OC Ide

ee res ae. cot ia vu % |
( HO { TTA Oye Uw aA ipl ee |\ sey xen

isa 4 fae of Inmate

 

 

Part B— RESPONSE

 

 

 

 

 

 

 

 

 

Date Signature of Warden/Managing Official/Designee
You may appeal this response by following the procedure prescribed on the back of this form. ff
Part C —- RECEIPT Case No.
RETURN TO:
Last Name First Name Middle Initial CL Number Facility
I acknowledge receipt of your complaint dated in regard to:

 

 

 

Date Facility ARP Coordinator

Original: White - Facility ARP Coordinator

Copy: Canary - Inmate
DOC Form 185.0002 (Rev. 8/18)
 

EE ee

 

 

 

 

"Case ers cument 1-1 Filed 06/2 i Page 27 of 31
. / 7 } | ()

 

 

Ua AY INCIS YYES $ (oer Adismnisscd hor Orotedor |

 

| a) ; Part A (Continued) — INMATE REQUEST
reasons acd orrwr reasons. Moo F my

to We poarden. Im sure Me Warlen
NAS! we were ColuM) AU SHE ASSisk
OAD \ weer Nas ONY OL OL ML aCPS =
hos a Wiacd4ns Sjanalore or CEN. #
Zved CompPlats tak Pcics aq cant inGed oat
treat +0 MY Neal. safely, and Lwelfore/
Le, SD), SNE COMNLIALY and i jle ot tO
Ud AE Ine 10. arms LOGY OF diserunniacHo, }
Narr UU some ) «re as and ae prefod [ea
and abuse bY SCL HY STO

 

  

 
Case 8:19-cv-01824-PX Document 1-1 Filed 06/20/19 Page 28 of 31

in Ty 7 le fi Attachment E to DOC.185. 0002

Officer’s Name: Print'and Signature Date

CASE NO.

 

DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL SERVICES
REQUEST FOR ADMINISTRATIVE REMEDY

(Instructions for completing this form are on the back)

TO: [| Warden, Managing Official, or Designee of Facility

Emergency Request: De Check only if your complaint poses a continued threat to your health, safety, or welfare.

 

FROM: iD 6 IS ua ) } | Lf ed Bs, \ ar &4 u | rT x I V
Last Name _ First Name Middle Initial CL Number Facility
Housing Location L- Protective Custody [ Administrative Segregation [] Disciplinary Segregation [J

 

DLE tO HE j, CON _ Part A—-INMATE reed
1 LA IY wer le Ob Omo+ Le if VS a issoed NIV Ve CSOK 1 |

MUGIENL OD

{ POGOCES | UNG TVO' V€ \ ONY CADE ‘oO Octher bncm Goon)

Oo pHgmM issar 4 wmle OVD SC SORA) $0COL Xe Ot Unovboocr “A. ZO)
Of PATx INSH +H Or). Th , iStoc a iy LOC vLeCDISC Sé(-) i> LOE

pale! ‘Cc ot 4) ( Lf ac \¥ t 4 C A Voe , C\ } Q\| . )

4 {1S | 19 soc). Ws te Lo dson)

“Date ' Signature of Inmate

 

 

 

 

Part B—- RESPONSE

 

 

Date Signature of Warden/Managing Official/Designee

 

 

 

You may appeal this response by following the procedure prescribed on the back of this form.

 

 

 

 

 

 

 

Part C—- RECEIPT Case No.
RETURN TO:
Last Name First Name Middle Initial CL Number Facility
I acknowledge receipt of your complaint dated in regard to:
Date Facility ARP Coordinator

Original: White - Facility ARP Coordinator

Copy: Canary - Inmate
DOC Form 185.0002c (Rev. 8/18)
EE ee ee eee ee

Case 8:19-cv-01824-PX / Pésument1-1 Filed 96/20/19 Page 29 of 31

 

 

Part A (Continued) —- INMATE REQUEST

TL Y\Ge asked repeatedly Lo WROILS oe |
tootnpaske and cleocerank iwcdniala Dist $4 ME
CIre Ma SOPdied Wi).

Doe +o L Qs esta cd 14 cannollbe Al CSN!
silo HUGIERR.IN Ganich i Fave been fr WeEeLS.

In caene On
Sey Lue MND tae eWfner (sed) HUGSOE OO
Loeetlynusis Gr ae olte fo order OF
OwW?.
o bin, t,

Gor | Or oman, Let iMayyL lr Wa UY
heey of washed Will Soap IN Weel.

iis 1S crud.

Lf Lis] \Y | Nulec Dodsorcth dyn 2344 |

Date “Inmate’s Name: Print and Signature DOC#

bees

 

 
 

Case 8:19-cv-01824-PX Document 1-1 Filed 06/20/19 Page 30 of 31
MT — i Attachment E to DOC.185. 0002
/ f— fi

Ng

 

Officer’s Name: Print and Signature U/ Date

CASE NO.

 

DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL SERVICES
REQUEST FOR ADMINISTRATIVE REMEDY

(Instructions for completing this form are on the back)

TO: . [| Warden, Managing Official, or Designee of Facility

Emergency Request: he] Check only if your complaint poses a continued threat to your health, safety, or welfare.

 

 

 

 

 

 

 

 

FROM:_DUDSON | “Tyiee & U ZEON | PATX
Last Name First Name Middle Initial CL Number Facility
Housing Location LS Protective Custody [] Administrative Segregation [] Disciplinary Segregation [J
OO ¥Y 1414 Part A— INMATE REQUEST
O SECUM HY Stott premier Crmved 0 LS POSFEOHI C: 308 M.
VV AN) UT 1a | Ox (Cer OS SIG { YO i+.) ‘ 3, uo ¢ cB ( KI. \AN (ASO
ie \ © ( - Anis! oy
eeUTITM boohuge WIT Slag 40. GVH (YUdQY Coc OL POSt (MONT)
yc
OETA Stalls DEIN LIL AG NESS 10 Hob i \I ct K dot eo a “hae
Ad E> | A inc OM P-ELet- for 1am ~) UKk6 ae LOA G1 )
Date | Prob: Di hed bo Protec MULLS iC. Signature of Inmate
Part B— RESPONSE
Date Signature of Warden/Managing Official/Designee

 

 

 

You may appeal this response by following the procedure prescribed on the back of this form.

 

 

 

 

 

 

 

Part C —- RECEIPT Case No.
RETURN TO:
Last Name First Name Middle Initial CL Number Facility
I acknowledge receipt of your complaint dated in regard to:
Date Facility ARP Coordinator

Original: White - Facility ARP Coordinator

Copy: Canary - Inmate
DOC Form 185.0002c (Rev. 8/18)
Case 8:19-cv-01824-PX Document 1-1, ye Page 31 of -
\ ewe a
J efi TE4

 

 

Part A (Continued) — INMATE REQUEST

Yet mu Satety and insbitvHonal StU iY
1S Ot jeop arduy dove to aosence ot CUT
STU Aor Being om tne Her hours At OQ
Tine and offen Not dovng COOM Proper ly

Tarn Sys OIGNG +0 ee remand innmediickly

From Has 1ASHOLION , Lor 1 amMand (ak
LOas Safe ner ab eatoxen.

Date

 

 

 

 
